DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,883,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claim 1 would have been obvious over the reference claim 1.
With respect to claim 1, Patent ‘908 claims a medical device for treating cardiac arrhythmias (see reference claim 1) comprising a plurality of support members (support members in claim 1) and a plurality of electrodes being configured to transmit an electrical impulse to tissue (electrode being configured to transmit energy to a target site in claim 1).
Therefore, examined claim 1 is not patentably distinct from reference claim 1.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al., (US 20070083194; hereinafter Kunis).
Regarding claim 38, Kunis discloses (Figure 7) a medical device for treating cardiac arrhythmias ([0002]), the device comprising: a central axis defined between a proximal end and a 
The embodiment of Figure 7 in Kunis fails to disclose that the electrodes are pacing electrodes configured to transmit an electrical impulse to tissue during a pacing procedure. However, a secondary embodiment of Kunis (Figure 14) teaches using pacing electrodes (188) configured to transmit an electrical impulse to tissue during a pacing procedure ([0104], [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Figure 7 in Kunis to include pacing electrodes, as taught by the second embodiment of Figure 14 in Kunis, because the modification would allow the user to pace the heart of a patient (Kunis; [0106]), enabling a pacing procedure if desired for treatment.
Regarding claim 39, Kunis further teaches that, in the expanded position (maximum diameter configuration), adjacent support members are spaced apart from each other and the central axis ([0088]-[0091]: in the maximum diameter configuration, all the support members are spread apart from each other circumferentially).
Regarding claim 40, Kunis further teaches that, in the collapsed position (compact, minimum diameter configuration), adjacent support members contact each other ([0088]-[0091]: 
Regarding claim 41, Kunis further teaches that each pacing electrode is independently controllable so as to selectively transmit energy to a target area during the pacing procedure [0133]: each electrode can deliver energy individually).
Regarding claim 43, Kunis further teaches (Figure 7) that the at least one attachment member (134) comprises a hook, a wire, a sheet, or other engaging point configured to secure the device to the tissue at the target area ([0095]).
Regarding claim 44, Kunis further teaches that the tissue is on the outside of a heart ([0141]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis as applied to claim 38 above, and further in view of Collins et al., (US 20120165815; hereinafter Collins).
Regarding claim 45, Kunis teaches the device of claim 38, but fails to teach that each support member of the plurality of support members comprises a central wire and an insulating sheath having a plurality of openings defining the placement of the plurality of pacing electrodes. However, Collins teaches a medical device in which each support member (34) of a plurality of support members (34) comprises a central wire and an insulating sheath having a plurality of openings defining the placement of the plurality of electrodes ([0048]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis such that each support member of the plurality of support members comprises a central wire and an insulating sheath having a plurality of openings defining the placement of the plurality of pacing electrodes, as taught by Collins, because the modification would enable treatment characteristics and techniques that a clinician desires (Collins; [0049]). 
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Kunis fails to disclose “at least one attachment member configured to secure the device to tissue at a target area,” as required by amended claim 38, Examiner respectfully disagrees. The claim only requires that the at least one attachment member secures the device to tissue, not that it hooks into and grasps tissue as presented in the argument. The floppy tip disclosed by Kunis maintains stability of the device in the target area. Therefore, the device is secured in the target area, especially within target areas that are the same size as or smaller than the floppy tip since this would create a frictional hold between the floppy tip and the target area. Therefore, Examiner maintains that the rejections using Kunis remain tenable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794